WEBER, J.
(concurring). In 1901 the Legislature of this state enacted an inheritance tax law. In 1905 the law was amended and enlarged. Among the additions was what is now section 3210, Comp. Laws Utah 1917. Section 3210 then provided and now provides that, when any property is liable to inheritance taxes, all the costs of proceedings had for determining the amount of such tax and for determining whether the property of the entire estate is sufficient in amount as to render that part passing to heirs subject to *367the tax, “shall be chargeable to such estate, and to discharge the lien upon the property all costs, as well as the taxes, must be paid.” What are the proceedings for determining the amount of the tax? All the appraisers do is to appraise the property, and when the appraisement is returned it devolves upon the court to determine whether the estate is liable to the tax. It is the court that determines the amount of the deductible debts and charges' and decides the question of whether a tax is due, and how much. But the law of 1905 had another provision which is an aid in ascertaining the meaning at that time of what is now section 3210. The debts which it was the duty of the court to deduct from the appraised valuation then, in addition to debts owing by decedent at the time of his death, the local and state taxes due from the estate prior to his death, a reasonable sum for funeral expenses and court costs, also included “the cost of appraisement made for the purpose of assessing the inheritance tax. ’ ’ Taking into consideration the fact that the costs of appraisement were deductible the same as court costs, it may be argued with some cogency that the appraisers’ fees were at that time payable, not by the state, but by the estate liable to taxation. Unless thus payable by the estate, it would not be fair and equitable to deduct therefrom the costs of ap-praisement.
In 1915 the law was again amended. What is now section 3210 was not changed, but in the, section defining the deductible debts the words “the cost of appraisement made for the purpose of assessing the inheritance tax” were eliminated. Was this provision omitted without a purpose? Was it mere surplusage ? I think not. It seems to me that the answer to the question why the provision relating to the deduction of the costs of appraisement was expunged is contained in section 1220x3, Laws Utah 1915 (section 3188, Comp. Laws 1917), which says:
“Appraisers .shall receive $5 per diem for actual services and such necessary expenses incurred in the performance of their duties as may he allowed hy the court appointing the same, to be paid out of the state treasury as other state officers are paid. * * *”
The appraisers being paid by the state, no reason remain^ *368for any deduction of sucb expenses from tbe amount of tbe appraisement. Tbe state paying tbe charge of appraisement, it would be unfair to deduct that expense from tbe appraised value.
But it is urged tbat tbe payment of tbe appraisers by tbe state is only for tbe purpose of designating tbe manner of payment, and tbat tbe legislative intent is tbat, when an estate is liable for tbe tax, tbe state shall recoup what it has paid from tbe taxable estate. If tbe Legislature intended that sucb payment by the state should be merely a matter of form or manner of payment, and tbat tbe state should pay in tbe first instance and tbe taxable estate be ultimately liable for these charges, why did it not say so? Why all this circumlocution? Why were not tbe courts directed to order the charges paid out of tbe estate upon determination of its liability? If this was intended, "it would have been easy to say so.” Another reason why appraisers’ charges are not intended by tbe statute to be paid by tbe estate is tbat tbe compensation of appraisers is not in tbe nature of either fees or costs. Tbe law says tbat—
“Appraisers shall receive $6.00 per diem for actual services * * * to he paid out of the State Treasury as other State officers are paid.”
This is equivalent to saying tbat, while performing their duties, tbe appraisers shall receive a daily wage of $5, not a fee of $5 for each appraisement.
“Fees are compensations for particular acts or services, as the fees of clerks, sheriffs, lawyers, physicians, etc. Wages are the compensation paid, or to he paid, for services hy the day, week, etc., as of laborers, commissioners, etc. Salaries are the per annum compensation to men in official and some other situations.” Seiler v. State ex rel., 160 Ind. 619, 65 N. E. 927.
Were tbe appraisers paid salaries, as they are in some states, would a pro rata share of these salaries be collected from taxable estates as part of tbe costs provided for in section 3210, supra? Does it make any difference in principle whether the compensation received by the appraisers is called a per diem, wages, or salary ? In either case it is. not in the *369nature of tbe costs mentioned in tbe section of tbe law relied upon by respondent.
I concur in tbe conclusion reached by Mr. Chief Justice CORFMAN.